internal_revenue_service number release date index number ---------------------- ------------------------------------------------------------ ---------------------------------------- ------------------------------------------------ --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-136313-07 date date ------------ --------------------------------------------------------------------------------------- legend legend taxpayer --------------------------------------------------------------------------------------------------------------------- state act i act ii trust ----------------------------------------------------------------------------------------------------------- trust agreement --------------------------------------------------------------------------------- ------------------------------------------------------------------- ------------------------------- --------------------------------------------------------------------- ---------------------- ------------------------------------------------------------------------ ---------------------------------------------- plan board dear ---------------- this is in reply to your letter of date and subsequent correspondence in which you request various rulings on behalf of the taxpayer with respect to its plan and trust plr-136313-07 board is an instrumentality of state and was established pursuant to act i act ii directs state and board to create an irrevocable_trust for the purposes of holding investing and distributing assets to be used for certain post-employment health care benefits board is administrator of plan a self-insured comprehensive health benefit plan serving eligible active and retired state employees and their dependents to carry out plan board established trust according to trust agreement trust agreement provides that board serves as the plan_administrator for plan board is currently governed by an eleven-member board_of directors that is composed of five members of state personnel board the director of state finance department the secretary-treasurer of the employees’ retirement_system of state two elected active state employees and two elected retired state employees state act ii provides that board members will serve as trustees of trust state through board provided the initial funding for trust additional contributions to trust may be made from a appropriations by state legislature b contributions by employees and retired employees c employer contributions d investment_income e proceeds of any gifts grants or contributions f transfers from state employees’ insurance_trust and g any other source permitted by law you represent that trust assets are used solely for the payment of health care benefits on behalf of eligible retirees their spouses and dependents who participate under plan and for the payment of the cost of administering plan and trust there are no individual participant accounts under the plan moreover state has adopted an amendment to its constitution to limit the use of trusts in trust to providing health care benefits and to prevent the legislature from withdrawing any of the trusts held in trust trust generally cannot be amended except under very limited circumstances with a majority vote of the trustees so long as such amendment is consistent with the legislative intent of act ii trust may be terminated by a majority vote of the trustees only if all state plans or programs providing such post-employment health care benefits for which trust is established are repealed or terminated and there is no future obligation of state to provide such post-employment health care benefits upon termination of trust any assets remaining after satisfying its obligations to participants and any remaining liability of trust shall revert solely to state to and for the credit of board you represent that to become eligible for retiree health benefits under the plan a retiree must have at least ten years or service to state and receive a monthly benefit from the state employees’ retirement_system the teachers retirement_system of state or the state judicial retirement_system no person other than eligible retirees of the taxpayer their spouses or dependents as defined in sec_152 determined without regard to sec_152 b and d b may receive benefits from the plan retirees will receive health insurance benefits from the plan until a retiree becomes eligible for medicare at which point the plan becomes secondary to medicare or equivalent medical insurance coverage from another employer of the retiree becomes available and the employer provides at least fifty percent of the cost of single health_insurance_coverage in the latter case the former employee will be required to obtain coverage under the new employer’s health plan in addition you represent that trust funds will plr-136313-07 be used solely for the payment of health insurance premiums on behalf of eligible retirees of the taxpayer their spouses and dependents and not for any other benefit now or in the future eligible retirees will not receive any amounts in cash or any other taxable or nontaxable benefits under the plan coverage is generally paid for jointly by the employer and its retired employees retirees will be required to contribute a portion of the insurance premiums_paid by the taxpayer to the trust based on a percentage of the retirees’ wages you represent that employee contributions to the trust are mandatory for all employees who will derive a benefit from the plan the amount of the employee contribution and the amount of health insurance premiums_paid by the employer will be determined by the board contributions will not be subject_to any election by the employee further no contributions will be made by employees or retirees through salary reduction agreements contributions of the value of paid time-off days and cash-outs are also not permitted under the plan in addition the plan provides that upon the death of the retiree the surviving_spouse and eligible dependents may continue coverage by continuing to make the required premium payments all health benefits terminate on the death of the deceased retiree’s spouse and dependents or the failure to pay the premiums law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision of a state under revrul_77_261 1977_2_cb_45 the income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the amibit of a sovereign properly to conduct in addition pursuant to sec_6012 and the underlying regulations the investment_trust being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed trusted and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization plr-136313-07 trust provides health benefits to eligible retired state employees and their dependents providing health benefits to current and former employees constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code the income of trust accrues to the benefit of the state state is the sole participating employer in plan trust’s assets will be used only for administrative expenses and expenditures in providing health care benefits to eligible_plan participants no private interests participate in or benefit from the operation of trust any distribution of remaining trusts in trust to participating employees upon the dissolution of trust satisfies an obligation state and board have assumed with respect to providing health benefits to state employees the benefit to the participating employees is incidental to the public benefit see revrul_90_74 sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_106 of the code provides that the gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust or fund including a fund referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_38 revrul_82_196 1982_2_cb_53 based on the information submitted and the representations made we conclude as follows income of the trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust’s income is excludable from gross_income under sec_115 of the code plr-136313-07 amounts paid to the trust and amounts paid from the trust which are used solely to pay for health insurance premiums of retired employees and their spouses and dependents as defined in sec_152 determined without regard to sec_152 b and d b are excludable from gross_income under sec_106 of the code no opinion is expressed concerning the federal tax consequences of the trust or plan under any other provision of the code other than those specifically stated herein in addition no opinion is expressed concerning whether plan satisfies the nondiscrimination requirements under sec_105 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities cc
